Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and similarly, claims 16, and 20 as amended now recite “adjusting the reference arm so as to place a reflection defining the catheter sheath at a location between the catheter outer sheath interface and an edge of the imaged field of view
While the Applicant has the best intention to define the former limitation “correct position”, however the Examiner does not see “a location between the catheter outer sheath interface and an edge of the imaged field of view” is featured anywhere in the Specification. 
The limitation “catheter outer sheath interface” is mention only twice in the Specification and is not mentioned in such a way that is described in the claim or anything related to a reflection or any edge of imaged field of view.  The particular text is as followed 
“For example, the reference arm may be adjusted so as to place the catheter sheath a predetermined distance beyond the correct position in a manner where reflections from the catheter do not wrap and/or overlap the desired image field. Image object reflections can start anywhere from the catheter outer sheath interface and beyond. The predetermined distance may be based in part on where reflections of the sheath inner diameter wrap around but do not extend beyond the catheter outer diameter reflection” 
Per ¶0067 of the Specification. 
The only instance the catheter outer sheath interface is mentioned is “object reflection can start anywhere from the outer sheath interface and beyond”, but this does not give a reference pertaining to any edges of a captured image. 
 The Specification itself does not clearly describe that comprises the limitation “catheter outer sheath interface” since it is mentioned briefly and not described and labelled anywhere in drawings.
One skilled in the art would raise the question of what is the difference between “catheter outer sheath interface” vs. the “catheter sheath” itself in terms of what is depicted in the drawings, and how is it labelled and discussed.  If the edge of the field of view and the “catheter 
And if interpreted in context of the contents in the captured image, what is the difference between the recited “catheter outer sheath interface” vs. a reflection of the catheter sheath. 
All respective dependent claims do not cure this deficiency and thus fall together with the respective base claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly, claims 16, and 20 as amended now recite “adjusting the reference arm so as to place a reflection defining the catheter sheath at a location between the catheter outer sheath interface and an edge of the imaged field of view”
The limitation “the catheter outer sheath interface” is introduced without any antecedent basis or any established definition prior to the introduction. 
All respective dependent claims do not cure this deficiency and thus fall together with the respective base claims. 
In view of various uncertainty and issues raised above, the Examiner will perform best attempts at broadest reasonable interpretation until further clarifications. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, 11, 13-23 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kemp (US 2014/0270445).


As to claim 1:
Kemp discloses an image processing apparatus (Fig. 3-6 for example) comprising:

a reference arm; a sample arm; (¶0064, reference arm and sample arm)
 a catheter; (¶0006, catheter)
a catheter sheath, wherein the catheter is contained within the catheter sheath; (¶0078, Fig. 18, a catheter sheath that sheaths a catheter)
and
(¶0009, processor) configured to perform steps of:
obtaining an image having an imaged field of view; (see at least Fig. 18 for example, image having a field of view)
obtaining reflections from the catheter; (See at least ¶ 0052, 0056, obtaining a plurality of reflections, see also Fig. 18, 211 comprises reflections of the catheter, see also 12, 13, 15)
 and adjusting so as to place a reflection defining the catheter sheath at a location between the catheter outer sheath interface and an edge of the imaged field of view. (See at least Fig. 18, the reflection line which is the reflection of the catheter is within an edge of the image, and since the reflection can be seen by the system, thus it is away from any part of the physical sheath.  ¶0087, a calibration value for adjusting the catheter is determined based on analysis of reflection. See ¶0060, 0068-0073, 0077-0079, 0082-0083 discussion of reflection identified as that of catheter sheath that can overlap the subject feature (desired) as well as the correction, i.e. calibration process.  See Fig. 20, the uncalibrated depiction where the sheath reflection line 211 is detected within vicinity of desired point 221, and displaced from calibration mark 215, thus causing unwanted obstruction in view. See Fig. 21, after adjustment, the sheath line is now shifted to be aligned with the calibration mark)


As to claim 16:
Kemp discloses an image processing method for an image processing apparatus (Abstract), the method comprising:

See at least ¶ 0052, 0056, obtaining a plurality of reflections, see also Fig. 12, 13, 15) and

sending instruction so as to adjust the length of a reference arm to place a catheter sheath at a location between the catheter outer sheath interface and an edge of the imaged field of view. (See at least Fig. 18, the reflection line which is the reflection of the catheter is within an edge of the image, and since the reflection can be seen by the system, thus it is away from any part of the physical sheath, See at least ¶0087, a calibration value is determined based on analysis of reflection. See ¶0060, 0068-0073, 0077-0079, 0082-0083 discussion of reflection identified as that of catheter sheath that can overlap the subject feature (desired) as well as the correction, i.e. calibration process.  See Fig. 20, the uncalibrated depiction where the sheath reflection line 211 is detected within vicinity of desired point 221, and displaced from calibration mark 215, thus causing unwanted obstruction in view. See Fig. 21, after adjustment, the sheath line is now shifted to be aligned with the calibration mark)

Claim 20 is directed to a storage medium storing a program for causing a computer to execute the image processing method for an image processing apparatus, the method is similar to claim 16 and is thus rejected by the same reasoning.

As to claim 21:
Kempt discloses the image processing apparatus according to claim 1, the reference arm is adjusted a length that is the catheter outer diameter Dcath / 2.  ( VDL may be moved to a new position as an adjustment of the distance Zc - Zs and “changing the length of the reference path 915 so that z-offset is zero” ¶0090, since the offset for reflection zero, and if Dcath/2 length could cause no more reflection issue, then Kemp’s distance statisfy the condition of Dcath)
As to claim 22 and 23:
Kempt discloses the image processing apparatus according to claim ls and 16, wherein the one or more processors is further configured to perform a step of adjusting the image data so reflection defining the catheter sheath coincides with an expected sheath outer diameter location. (See Kemp Fig. 12, this can be achieved by padding pixels at lowest depth, . (See Fig. 12, ¶0054, lowest depth is the furthest right hand-side on the horizontal axis of the B-scan.  See Fig. 21, new pixels are added to the lowest depth of the B scan. ¶0063-0064, pixels at y=0 (i.e. highest is shifted towards the opposite direction as lowest depth possible that does not produce wraping)

As to claim 2, 17:
Kempt discloses the image processing apparatus according to claim 22/16, wherein the adjusting  the image data step involves padding pixels at a lowest depth. (See Fig. 12, ¶0054, lowest depth is the furthest right hand-side on the horizontal axis of the B-scan.  See Fig. 21, new pixels are added to the lowest depth of the B scan.)

As to claim 3:
Kempt discloses the image processing apparatus according to claim 2, wherein padding pixels at a lowest depth comprises padding all frames with the same number of pixels. (See ¶0006, a plurality of images are calibrated. See Fig. 21 and associated texts, the amount of data (i.e. pixels) on the image B-scan is same with data shift out in volume)



As to claim 4:
Kempt discloses the image processing apparatus according to claim 22, wherein the adjusting image data step is done continuously during an image acquisition. (See ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment before display)

As to claim 18:
Kempt discloses the image processing apparatus according to claim 23, wherein the adjusting  the image data step shifting pixels from the highest depth into the lowest depth. (¶0063-0064, pixels at y=0 (i.e. highest is shifted towards the opposite direction as lowest depth possible that does not produce wraping)

As to claim 6:
Kempt discloses the image processing apparatus according to claim 2, wherein the adjusting image data step is done continuously during an image acquisition. (See ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment before display)

As to claim 7:
Kempt discloses the image processing apparatus according to claim 6, wherein the continuous adjustment is done line-by-line. (0057, 0076, 0085, reflection are detected for each scan line and is analyzed in the adjustment process)
As to claim 8, 19:
See Abstract,  ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment as part of the calibration process before use)
As to claim 10:
Kempt discloses the image processing apparatus according to claim l, further comprising a light
source. ¶0033, light source.

As to claim 11:
Kemp discloses the image processing apparatus according to claim 1, further comprising a splitter. Kemp, ¶0045, splitter.


As to claim 13:
Kemp discloses the image processing apparatus according to claim 1, further comprising a display. (See ¶0006, display)

As to claim 14:
Kemp discloses the image processing apparatus according to claim 1, wherein the image processing apparatus implements an imaging modality which is time domain optical coherence tomography, spectral domain optical coherence tomography, or frequency domain optical coherence tomography. (See ¶0002)


Kemp discloses the image processing apparatus according to claim 1, wherein the adjusting the reference arm step occurs while in the rectangular representation. (See Fig. 12, 0054)

As to claim 22 and 23:
Kemp discloses the image processing apparatus according to claim 1 and 16, wherein adjusting the image data so the sheath outer diameter reflection matches the expected sheath outer diameter location. (See Fig. 20 and 21 which shows the sheath is aligned with calibration mark, i.e. expected location)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 2014/0270445) in view of Friedman et al. (2017/0261378).

As to claim 9:
Kempt discloses the image processing apparatus according to claim l,  however is silent on the one or more processors is further configured to adjust the reference arm a predetermined distance beyond the location where reflections from the catheter do not wrap and/or overlap a desired field of view.
Friendman also discloses in a same field of endeavor in which to adjust the catheter for calibration purpose in which reference arms reflection are adjusted to remove any undesired reflection. (See ¶0007, 0081, 0100, 1009, where adjusting comprising adjust reference arm position to align the distal tip of the catheter with optical path length)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Kemp to incorporate feature of Friendman in using adjustment 



As to claim 12:
Kemp discloses the image processing apparatus according to claim 1, however does not discloses a reference mirror.
The Examiner however assert a reference mirror is an essential element in a reflection-based OCT system like that of Kemp. 
Friedman in a related field discloses the OCT system to have a reflector such as a reference mirror, See ¶0005, 0115.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Kemp’s system to include a reference mirror.  Such implementation allows flexibility in adjusting reference path in operation, See Friedman, ¶0005.
Response to Arguments
The arguments are fully considered. The arguments are directed to the newly added limitations and Applicant is respectfully directed to the discussion in the 35 USC 102 and 103 above for the Examiner’s position on the new limitations. 
Regarding arguments for claim 9 and 12, Applicant alleges the combination of Kemp and Friedman do not disclose “adjust the reference arms a predetermined distance beyond the location where reflection from the catheter do not wrap and/or overlap a desired field of view”.
Applicant merely discusses Kemp and Friedman disclosure and own interpretation and promptly concludes that the combination does not disclose the limitation.  It is unclear how the conclusion is drawn.  Furthermore the claim 9 and 12 recites subjective limitations “desired field of view” which might be different for each individual operating users.  As such, it raises question the validity of the arguments that the claims are clearly distinct from the references.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/QUAN M HUA/Primary Examiner, Art Unit 2645